UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4585


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KENNETH RAY HAYES,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:08-cr-00336-JAB-1)


Submitted:   May 27, 2010                 Decided:     June 17, 2010


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.    Robert Albert Jamison Lang, Assistant United
States Attorney, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kenneth     Ray       Hayes        pled       guilty       pursuant    to     a   plea

agreement to two counts of being a felon in possession of a

firearm, in violation of 18 U.S.C. §§ 922(g)(1) & 924(e) (2006).

The         district          court             sentenced           Hayes         within          his

properly-calculated advisory Sentencing Guidelines range to 204

months’ imprisonment on both counts, to be served concurrently.

On     appeal,       Hayes’     counsel          has     filed       a    brief     pursuant       to

Anders v.      California,          386     U.S.       738       (1967).      Hayes     has     also

submitted a pro se supplemental brief.                                Finding no error, we

affirm.

              Hayes argues that he was improperly sentenced as an

armed career criminal because, following Begay v. United States,

553    U.S.    137     (2008),      burglary           of    a    commercial      building,        as

opposed       to     burglary     of        a    residential          building,       is    not     a

qualifying predicate violent felony for purposes of 18 U.S.C.

§ 924(e).          As Hayes concedes, the Supreme Court has decided this

issue adversely to his position.                         See Taylor v. United States,

495 U.S. 575, 598 (1990).                       A conviction in North Carolina for

breaking and entering has been held to satisfy the requirements

of    the    statute.         See      18       U.S.C.       §    924(e)(2)(B)(ii);          United

States v. Bowden, 975 F.2d 1080, 1085 (4th Cir. 1992) (holding

that    conviction       in     North       Carolina         for     breaking     and      entering

amounted to a “generic burglary” under § 924(e)(2)(B)(ii), and

                                                   2
constituted a predicate violent felony); see also United States

v. Thompson, 421 F.3d 278, 284 (4th Cir. 2005) (following Taylor

and finding breaking and entering under North Carolina law is

burglary).        “[I]t is [the Supreme] Court’s prerogative alone to

overrule     one    of    its   precedents.”         State    Oil      Co.   v.    Khan,

522 U.S. 3, 20 (1997).          Accordingly, Hayes’ claim fails.

             In his pro se supplemental brief, Hayes argues that

the district court erred in enhancing his sentence pursuant to

U.S.   Sentencing         Guidelines     Manual      (“USSG”)        § 4B1.4(b)(3)(A)

(2008) because, according to Hayes, convictions of commercial

burglary are not predicate crimes of violence for purposes of

the ACCA.         As noted, burglary of a commercial building is a

predicate     offense      under   the    ACCA,      and   the       district     court,

therefore, did not err in applying the USSG § 4B1.4(b)(3)(A)

enhancement.

             In accordance with Anders, we have reviewed the record

in   this   case,    including     the   issues      raised     in    Hayes’      pro   se

supplemental brief, and have found no meritorious issues for

appeal.      We therefore affirm Hayes’ conviction and sentence.

This court requires that counsel inform Hayes, in writing, of

the right to petition the Supreme Court of the United States for

further review.          If Hayes requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel     may    move    in   this   court   for    leave      to    withdraw     from

                                          3
representation.    Counsel’s motion must state that a copy thereof

was served on Hayes.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4